Title: To Thomas Jefferson from Albert Gallatin, with Jefferson’s Reply, 16 January 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Dear Sir
                            
                  Monday [16 Jan. 1804]
               
               Mr Nourse waits for official information of the day on which possession of New Orleans was obtained for the purpose of filling the blanks left in the certificates of the date from which they are to bear interest. Will you have the goodness to send him a memorandum to that effect by the bearer, as I have no evidence of the fact but a Natchez news paper—
               Respectfully Your obedt. Servt.
               
                  Albert Gallatin
               
               
                  [Reply by TJ:]
                  the province was delivered on the 20th. of December
               
               
                  Th:J.
               
            